Citation Nr: 0506259	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  96-39 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from April 1971 to March 
1972.

This appeal to the Board of Veterans' Appeals (Board) 
previously arose from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The RO, in pertinent part, determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder.

In November 2002, the Board in pertinent part, determined 
that new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for a chronic 
acquired variously diagnosed disorder.

In April 2003 the Board undertook internal development of the 
issue of entitlement to service connection for a chronic 
acquired variously diagnosed psychiatric disorder on a de 
novo basis.  38 C.F.R. § 19.9(a)(2).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (CAFC) invalidated 38 C.F.R. 
§ 19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, in July 2003 the Board remanded the claim to the 
RO to initially consider the evidence obtained as the result 
of the Board's internal development of the case.

In January 2005 the RO denied entitlement to service 
connection for a chronic acquired variously diagnosed 
psychiatric disorder on a de novo basis.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder for VA 
compensation purposes was not shown in active service or for 
many years thereafter; nor was a psychosis disabling to a 
compensable degree during the first post service year.

2.  Inadequate personality shown in active service is not 
recognized as a disability for the purpose of VA 
compensation.
3.  The probative and competent medical evidence of record 
establishes that the veteran does not have a chronic acquired 
psychiatric disorder no matter how diagnosed which has been 
linked to his active service on any basis.


CONCLUSION OF LAW

A chronic acquired variously diagnosed psychiatric disorder 
was not incurred in or aggravated by service, nor may service 
connection be presumed for any psychosis.  38 U.S.C.A. §§ 
1101, 1112(a)(4), 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303(c), 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The report of medical history portion of the February 1971 
enlistment examination shows the veteran denied that he ever 
had or then had frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, and 
nervous trouble of any sort.  The February 1971 report of 
general medical examination for enlistment shows the clinical 
evaluation of the psychiatric system was normal.

A February 1972 psychiatric examination of the veteran 
resulted in a diagnosis of inadequate personality.

On the report of medical history portion of the March 1972 
report of general medical examination for separation the 
veteran recorded that he had or then had frequent trouble 
sleeping and depression or excessive worry.  The physician's 
summary and elaboration of all pertinent data shows the 
veteran felt that headaches were caused by anxiety, and that 
frequent trouble sleeping and depression referred to problems 
in the Air Force.  The March 1972 report of general medical 
examination for separation shows that the clinical evaluation 
of the psychiatric system was normal.

A July 1974 VA hospital summary shows the diagnosis was 
inadequate personality.  The veteran reported that numerous 
problems were getting him down.  He stated that he was trying 
to avoid a nervous breakdown.  He reported living in the 
slums, not having any income, and not being able to hold a 
job.

A July 1991 private psychiatric examination report shows the 
veteran related that stress, anger, depression, and easy 
agitation had been bothering him since 1973.  The examination 
concluded in diagnostic impressions of adjustment disorder 
with depressed mood, and alcohol dependency.

VA conducted a psychiatric examination of the veteran in 
October 1994.  The examiner recorded that the veteran's 
diagnosis was adjustment disorder with depressed mood and 
substance abuse disorder back in 1992.  The examination 
concluded in a diagnosis of dysthymia, chronic, moderate, 
etiology undetermined.

A February 1997 private mental status examination concluded 
in findings of major depressive disorder, recurrent type, 
severe with psychotic features, and personality disorder.

A February 1998 VA outpatient treatment report shows the 
veteran was being treated for depression.

A May 1998 letter from a private psychiatrist shows the 
veteran was being treated for a severe variant of major 
depressive disorder with psychotic features.

A May 1999 VA outpatient treatment report shows the veteran 
was diagnosed with paranoid schizophrenia.

A May 1999 VA hospital record shows the discharge diagnoses 
were adjustment disorder, schizophrenia by history, and 
paranoid personality disorder.

Major depression with psychosis, schizophrenia by history, 
and paranoid personality were reported in a March 2000 
medical record.

Associated with the claims file in November 2002 was a record 
of a denial of entitlement to benefits by the Social Security 
Administration (SSA).  It was recorded that the veteran had 
been diagnosed with an inadequate personality in service, and 
with simple type schizophrenia by a private psychologist in 
November 1974.  Additional SSA-related documentation is on 
file.

VA conducted a special psychiatric examination of the veteran 
in March 2003.  The examiner recorded that the claims file 
had been reviewed.  The examination concluded in pertinent 
findings of chronic paranoid schizophrenia, substance abuse 
in the past, and inadequate personality.

In a May 2003 addendum to the examination report the examiner 
noted that the cause of the veteran's March 2003 diagnosed 
disorders was unknown.  The etiology was thus idiopathic.  He 
noted that inadequate personality was diagnosed in service.  
Thus, if such a diagnosis were service connectable, then this 
condition would probably be service connected.  Paranoid 
schizophrenia was not manifest in service and therefore would 
not be service connectable.  The examiner noted he could not 
tell if substance abuse originated in service.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

If not shown in service, service connection may be granted 
for psychosis if shown disabling to a compensable degree 
during the first post service year. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Personality disorders are not diseases within the meaning of 
applicable legislation providing compensation benefits.  
38 C.F.R. § 3.303 (c) (2004).
The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b). 

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b), by the submission of (a) evidence that 
a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity. The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997). A layperson is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a layperson's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability. The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus. Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology. 
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the June 1996 rating decision, the July 
1996 Statement of the Case, May 2002, August 2003, and 
January 2005 Supplemental Statements of the Case (SSOCs) cite 
the law and regulations that are applicable to the appeal and 
explain why the RO denied the claim of entitlement to service 
connection.  The May 2002 and August 2003 SSOCs set forth the 
text of the VCAA regulations and of critical revisions of the 
applicable rating criteria.  

In addition, in June 2004 the RO sent the veteran a letter 
that explained the expanded VA notification and duty to 
assist obligations under the VCAA.  The letter advised him 
that private or VA medical records would be obtained if he 
provided the names and addresses of all sources of treatment 
and the approximate dates of treatment.  The letters 
explained that the RO would help him obtain evidence such as 
medical records, employment records, or records from Federal 
agencies if he furnished enough information to enable VA to 
request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letters served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
new law.  The veteran responded to the June 2004 was a 
number of letters explaining the nature of his contentions, 
but with no additional objective evidence.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made before November 9, 2000, the 
date the VCAA was enacted.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  




However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  

In the present case, since the VCAA notification letter was 
not sent to the veteran before the AOJ adjudication that led 
to this appeal, its timing does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  

Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Accordingly, while the VCAA notice was not provided before 
the first AOJ adjudication of the claim, notice was provided 
before the transfer and certification of the case to the 
Board.  After the notice was provided, the veteran was given 
ample time in which to respond.  

Thereafter, the case was readjudicated and a supplemental 
statement of the case was provided to him.  No further 
communication was received from him.  He has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

Therefore, notwithstanding Pelegrini II, to decide the appeal 
at the present time does not result in prejudice to the 
veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran has been afforded numerous opportunities to 
submit additional evidence.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  

As noted above, the RO's June 2004 notice letter discussed 
the evidence requirements that apply to the claim at issue 
and advised the veteran of the importance of submitting 
evidence to satisfy these requirements.  The instructions 
regarding the need to submit the specified evidence is the 
substantial equivalent of an explicit request that he submit 
any evidence that he had in his possession.  As noted above, 
it is also relevant that the veteran did respond to the first 
notice.  It appears that no further evidence is forthcoming.

The Board finds that in the context of the entire record the 
content requirements of a VCAA notice have been satisfied and 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  


The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  

The veteran has been afforded numerous VA examinations which 
address the etiology of the claimed disability at issue.  

The record does not identify any additional Government or 
private records which have not been obtained or for which 
reasonable procurements efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  




Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).




The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has 
the disability at issue claimed as a chronic acquired 
variously diagnosed psychiatric disorder.  He does not 
satisfy the other two requirements for prevailing on a claim 
for service connection.  

In this regard, there is no evidence of incurrence or 
aggravation of a chronic acquired psychiatric disorder 
recognized as a disability under the law coincident with 
active service.  Inadequate personality which is a 
personality disorder and therefore not recognized as a 
disability under the law for VA compensation purposes was 
shown in service.  The same may be said for post service 
diagnosed personality disorders.

Accordingly, the service medical records contain no finding 
of a chronic acquired disorder for VA compensation purposes, 
nor is one shown until years after discharge from service.  
Post service reports psychosis (schizophrenia) was initially 
reported many years after service and such was never shown to 
have been found disabling to a compensable degree during the 
first post service year.  A VA examiner who reviewed the 
record also acknowledged that schizophrenia was not shown in 
service and therefore was not service connectable or related 
to service.

The Board notes that the same may be said for the other post 
service variously diagnosed psychiatric disorders.  None of 
them were shown in service and none have been linked to 
service on any basis.  

The post service medical record shows that the veteran has 
abused drugs.  Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 91, prohibits, effective for 
claims filed as in the instant case after October 31, 1990, 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse.  


The veteran is convinced that his psychiatric problems are 
due to his service.  He is a lay person who has expressed an 
opinion relating his variously diagnosed psychiatric disorder 
at issue to service.  He is not competent to address 
causation or etiology thereof.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinions of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


